Citation Nr: 0841080	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-24 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disease (TMJ).

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Z.B.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

The veteran's claim for service connection for TMJ was 
initially denied in an August 2002 rating decision.  A timely 
substantive appeal was received in September 2003.  

The veteran's claim for TDIU was initially denied in a 
February 2005 rating decision.  The veteran submitted a 
timely notice of disagreement to his claim.

In April 2005, the veteran, Z.B. and her representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In a January 2006 decision, the Board remanded the issues of 
entitlement to service connection for TMJ and entitlement to 
TDIU for further evidentiary and procedural development.

In a March 2007 VA Form 9 substantive appeal, the veteran 
perfected an appeal as to the issues of service connection 
for TMJ an entitlement to TDIU.



Issues not on appeal

As indicated above, the Board remanded claims of entitlement 
to increased disability ratings for service-connected 
depression and cervical spine disabilities, and entitlement 
to TDIU, pursuant to Manlincon v. West, 12. Vet. App. 238 
(1999), for issuance of a statement of the case (SOC).  That 
was accomplished, and the veteran submitted a timely VA Form 
9 substantive appeal which did not list the issues of 
depression and cervical spine increased disability ratings.  
Thus, those issues are not in appellate status and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's TMJ 
condition is not related to her active duty service.

2.  The veteran is service connected for headaches currently 
evaluated as 50 percent disabling; depression associated with 
headaches, currently evaluated as 50 percent disabling; 
chronic cervical strain with arthritis and radiculopathy, 
currently evaluated as 20 percent disabling.

5.  The veteran has a combined disability evaluation for 
purposes of compensation of 80 percent.

6.  The medical and other evidence of record demonstrates 
that the veteran's service-connected disabilities, alone, do 
not render her unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for TMJ is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her TMJ condition was caused by an 
in-service accident which injured her head.  She further 
contends that her service connected headache, neck and 
depression disabilities prevent her from following a 
substantially gainful occupation.  The Board will first 
address preliminary issues and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claims for 
further procedural and evidentiary development.  
Specifically, the January 2006 Board decision ordered VBA to 
contact the veteran in writing and request that she identify 
all healthcare providers who treated her TMJ condition, and 
to obtain any records from those providers which were not 
already part of the record.  The decision also directed VBA 
to inform the veteran of the evidence which would 
substantiate her claim, and to arrange for a VA medical 
examination of the veteran's TMJ condition.  The VA examiner 
was directed to render a decision regarding the nature, 
extent and etiology of the veteran's TMJ.  In addition, VBA 
was directed to contact Dr. D.R., a dentist who had treated 
the veteran's TMJ, and request that he provide an opinion 
regarding the nature, extent and etiology of the veteran's 
TMJ condition.  Finally, VBA was directed to issue a SOC 
regarding the issues of entitlement to increased disability 
ratings for service-connected depression and cervical strain, 
and for entitlement to TDIU.

VBA provided a SOC regarding the issues of entitlement to 
increased disability ratings for service-connected depression 
and cervical strain, and for entitlement to TDIU to the 
veteran in January 2006.  The record shows that the veteran 
was requested to identify all healthcare providers who 
treated her TMJ condition in a letter dated March 2006.  The 
March 2006 letter also informed the veteran of the kinds of 
evidence that would substantiate her claims.  The record 
shows that in letters dated September 2006, VBA contacted the 
healthcare providers identified by the veteran.  The record 
includes an October and December 2007 VA examiner's note 
which addresses the etiology and nature of the veteran's TMJ 
condition.  Finally, the record includes a February 2008 
response from Dr. D.R. regarding the veteran's TMJ condition.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record supports a finding that VBA 
substantially complied with the January 2006 Board remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in letters 
dated January 2001, December 2004 and March 2006.  The 
January 2001 and March 2006 letters informed the veteran of 
what was required to substantiate a claim for service 
connection.  Specifically, the veteran was informed that the 
evidence needed to show that she had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  With regard to the 
claim for TDIU, the veteran was informed that in order to 
substantiate a claim for TDIU, the evidence must show that 
her service-connected disabilities prevent her from 
"performing the mental or physical tasks required to get or 
keep substantially gainful employment," and that she must 
meet certain disability percentage requirements as specified 
in 38 C.F.R. § 4.16.  Both notices were prior to the date of 
the last adjudication of the veteran's claim, March 2008.  
Thus, the veteran had a meaningful opportunity to participate 
in the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the letters notified the veteran that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was not specifically informed of 
how VA determined a disability rating and an effective date.  
However, because the RO denied service connection and 
entitlement to TDIU, there can be no prejudice shown for lack 
of notice because no entitlement to benefits was provided.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, all pertinent VA medical records and 
all private medical records identified by the veteran.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the veteran was provided an 
examination in October 2007 regarding her claim for 
entitlement to service connection. 

VA has further assisted the veteran throughout the course of 
this appeal by providing her with a statement of the case 
which informed her of the laws and regulations relevant to 
her claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran 
presented testimony at an April 2005 hearing before the 
undersigned VLJ at the RO.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for temporomandibular 
joint disease (TMJ).

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the record includes a letter from 
VA to Dr. D.R., D.D.S. dated January 2007 on which a 
handwritten note appears above a stamped signature which 
appears to that of Dr. D.R.  Dr. D.R. stated:

[The veteran] has severe headaches, jaw locking 
open, clicking and popping with right and left 
joints.  TMJ is a condition that is onset by a 
number of things which I can't exactly define but 
is treated with an appliance and weekly adjustments 
to eliminate bite problems.

The record also includes an October 2007 VA examiner's report 
which indicates the veteran underwent a TMJ exam which showed 
no deviation upon opening or closing, excursive movements 
within normal limits, no crepitus upon palpation of the TM 
joint, and mastication muscles within normal limits.  The 
examiner did not diagnose TMJ.

In addition, the record also contains the statements of the 
veteran who describes the symptoms she experiences such as 
constant pain in her jaw, popping and clicking of the joint 
and locking of the jaw joint.  An April 2005 statement of AA 
provides that AA has "noticed jaw pop."  The Board observes 
that both the veteran and AA are competent to testify about 
the symptoms they were able to observe or perceive.  The 
Board further notes that the veteran is a licensed practical 
nurse (LPN) and thus has some expertise in the medical field.  
However, there is nothing in the record which indicates, and 
the veteran does not claim, that she is competent to render 
an opinion regarding a diagnosis of TMJ.  

After reviewing the entire record, the Board finds that Dr. 
D.R.'s handwritten note is, when viewed in the light most 
favorable to the veteran, sufficient to support a conclusion 
that the medical evidence of a current disability is at least 
in equipoise.  For that reason, element (1) is satisfied.

With regard to element (2), the record contains evidence that 
the veteran suffered injury to her neck and head in an in-
service accident.  Service treatment records are negative, 
however, for complaints, treatment, or diagnosis of TMJ.  
Thus, to the limited extent of there being an injury in 
service, element (2) is satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the evidence is lacking.  While Dr. D.R. 
provided a description of the veteran's condition and 
intimated that the current condition was TMJ, he did not 
provide an opinion of the etiology of the condition.  The 
Board notes that the handwritten note is written just below 
the typewritten request to provide a "medical opinion as to 
the nature, extent, and etiology of the manifested TMJ . . . 
please provide a rationale and medical bases for your 
opinion."  The entirety of Dr. D.R.'s statement is quoted 
above.  The Board finds that it does not report a nexus 
between the claimed in-service injury and the current 
disability.  As discussed above, the statement does not 
explicitly diagnose the veteran's condition; rather, one is 
implied.  There is no statement of rationale which explains 
how the symptoms reported are related in any way to the 
veteran's claimed in-service injury.  

Moreover, the evidence includes the October 2007 VA 
examiner's opinion that, after review of the veteran's VA 
claims folder, the veteran's jaw condition is not related to 
her active military service.  Thus, the preponderance of the 
competent medical evidence of record supports a finding that 
there is no nexus between the veteran's current jaw condition 
and her active military service.  For that reason, element 
(3) is not satisfied, and the claim fails on this basis 
alone.

The Board has considered the veteran's contentions that her 
TMJ had its onset in service, and that she has been suffering 
from the symptoms of TMJ since service.  In this regard, the 
Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Again, 
while she is an LPN, the Board notes that there is no 
evidence that the veteran possesses the necessary medical 
expertise to render an opinion as to the diagnosis, onset, or 
etiology of her TMJ.  See Espiritu v. Derwinski.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Nevertheless, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the negative service treatment 
records, post-service treatment records (indicating a 
disorder that began years after service), and the VA medical 
opinion cited above.  The Board finds it to be particularly 
significant the veteran first filed a claim for service 
connection for TMJ in July 2000, nearly a decade after 
leaving service and during which she had filed numerous other 
claims for disability or disability increase.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2008). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2008). The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2008).

Analysis

The veteran is service connected for headaches currently 
evaluated as 50 percent disabling; depression associated with 
headaches, currently evaluated as 50 percent disabling; 
chronic cervical strain with arthritis and radiculopathy, 
currently evaluated as 20 percent disabling.  The veteran has 
a combined disability evaluation for purposes of compensation 
of 80 percent.



Because the veteran's combined disability rating is 80 
percent, with two of her disabilities being at least 40 
percent disabling (headaches and depression are rated as 50 
percent disabling), her service-connected disabilities meet 
the schedular criteria for consideration of TDIU under 38 
C.F.R. § 4.16(a) (2008).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render her 
unemployable.  

The veteran has explained in numerous statements and at the 
hearing how her service-connected headaches, depression and 
neck pain have impacted on her ability to work.  In 
statements dated January and July 2004, the veteran indicated 
how she had to accept part-time work.  In her October 2004 
claim for TDIU benefits, she stated that missed "10-15 days 
[per] month" from work due to her service-connected neck, 
depression and headache disabilities.  She testified that she 
had been fired from two jobs for absenteeism and tardiness.  
See hearing transcript at page 5.  In a March 2007 statement 
she reiterated that "on a good day I am only able to work 
part-time" due to her service-connected disabilities.  In a 
July 2006 statement, she stated that she has been working 
part-time for the past five years," and in a March 2005 
statement, she stated that before the accident she worked a 
40 hour week and an extra job.  

The veteran has also submitted the statements of A.A., a 
long-time friend, D.T. a co-worker, and B.E., an aunt.  A.A. 
stated that she has noticed the veteran has trouble grasping 
concepts and that she has often called only to find that the 
veteran is asleep.  A.A. also stated that the veteran has 
cancelled activities because of her headaches.  D.T. stated 
that three or four times per week, she has seen the effects 
of lack of sleep in that the veteran often forgets her 
"train of thought," and is irritable, complaining of 
headache pain.  B.E. stated that the veteran sleeps 
constantly, but doesn't rest, is irritable and has problems 
retaining information.  At the April 2005 hearing, B.Z. 
stated that she has witnessed the veteran crying and unable 
to move because of her headaches, and that the veteran's 
symptoms are worse than when the veteran lived with B.Z.  She 
stated that the veteran's condition affects her relationship 
with the veteran's son, but did not specify how the 
relationship was affected.  B.Z. stated that the veteran 
would miss work because of the headaches.

A January 2005 psychological examiner's report states that 
the veteran had been working at her current job since June 
2001, that she had a good relationship with co-workers and 
her supervisor, but that she had lost time several times per 
month because of headaches and depression.  The record shows 
that the veteran has had three jobs since 1995.  There is 
nothing in the record from the veteran's employer regarding 
her ability to work.

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the veteran is 
able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the veteran can 
obtain and maintain substantially gainful employment.  Here, 
the evidence is that the veteran has maintained part-time 
work for more than 5 years.  However, it appears that the 
record indicates that the veteran's work arrangement involves 
a flexible and understanding employer; one who adapts to the 
veteran's absenteeism.  The question is whether a part-time 
employment is substantial employment.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  The 
veteran's TDIU claim states that she makes $16.38 per hour.  
She also stated that she works 30 hours per week.  Assuming 
that she works that many hours, then her weekly gross income 
is $491 per week, or about $24,550 per year, calculating a 50 
week year.  The Board observes that the poverty threshold for 
2007 was $10,590 for one person.  See 
http:www.census.gov/hhes/www/poverty/threshold/thresh07.html.  
Assuming that the veteran was only able to work half time, 
that is 15 hours a week, her income would still exceed the 
poverty threshold.

Recognition is given to the fact that 38 C.F.R. § 4.16(b) 
also defines marginal employment in a protected environment 
such as a family business or sheltered workshop.  Here, while 
the veteran states that her ability to maintain her part-time 
employment is attributable to an understanding employer who 
adapts to her absences, there is no indication nor has it 
been argued that the employment amounts to a protected 
environment.  The veteran is not working for an employer who 
is employing her regardless of the limitations of her 
disability.

For those reasons, the Board finds that the record does not 
support the veteran's contention.  A preponderance of the 
evidence of record supports a conclusion that the criteria 
for entitlement to TDIU are not met.  The benefits on sought 
on appeal are not warranted.


ORDER

Entitlement to service connection for TMJ is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


